Citation Nr: 1627912	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  08-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from June 1981 until May 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In a March 2012 decision, the Board reopened the matters of service connection for chronic low back pain and flat feet and remanded these claims for additional development.  Thereafter, an October 2014 rating decision granted service connection for lumbosacral strain with degenerative arthritis of the spine (chronic low back pain).  Hence, the Veteran's appeal as to the claim of service connection for chronic low back pain is considered to be fully resolved and no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The evidence of record clearly and unmistakably shows that congenital (pre-existing) flat feet (pes planus) was not permanently made worse by military service beyond natural progression.


CONCLUSION OF LAW

Pes planus is a result of a congenital or development defect that clearly and unmistakably preexisted the Veteran's entry into service and was not aggravated by active service nor was there superimposed acquired bilateral foot pathology incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1157 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.57 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  This presumption only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his current flat feet developed due service. 

His service treatment records (STRs) show he reported a history of "foot trouble" on both November 1980 enlistment and April 1984 separation examinations; however, these examination reports show that the Veteran's feet were clinically normal.  The STRs show treatment for complaints of foot pain in September 1982, October 1983 and November 1983.  These records include an October 1983 assessment of plantar tendon strain secondary to pes planus and November 1983 diagnoses of pes planus and metatarsalgia.  

Post-service VA treatment records show complaints of chronic bilateral foot pain and flat feet.  These records include a February 2005 notation that the Veteran complained of "chronic LBP (low back pain) associated with SI (sacroiliac) dysfunction from an associated malalignment syndrome from severely pronated feet."  

During his December 2008 Board hearing, the Veteran testified that he initially incurred flat feet during service in 1982, when he went to sick call and was fitted for insoles for his boots.  He recalled that he had no arches in his feet and was told this was due to the "constant walking".

On September 2014 VA foot conditions examination, the Veteran reported being diagnosed with flat feet (pes planus) in service in 1983.  He also reported developing degenerative joint disease of the feet in recent years.  After examination and interview of the Veteran and review of his claims file, the examiner opined that the Veteran "has congential flat foot and therefore condition predated entry into service" and "it is less likely than not" that he has a chronic foot condition related to service.  The examiner explained that, although the Veteran was noted to have pes planus in service, "this is congenital foot condition in this case with the absence of neuromuscular disorder (which was not found on exam today and would be needed to show causation from service.)"  The examiner reiterated that the "condition preexisted service (although not found until service)," there was "brief aggravation in service but exit exam [was] normal" and "there was no evidence of chronic aggravation during or shortly following exit from service."  Finally, the examiner opined that the denerative joint disease of the feet shown on X-ray examination (in 2002) is "typical of aging with the present foot structure."  

The Board finds that the Veteran's bilateral pes planus (flat feet) is a congenital defect, which was not worsened in service by a superimposed disease or injury.  As noted above, the STRs show that the Veteran's feet were clinically normal on November 1980 enlistment and April 1984 separation examinations and his initial complaint of foot pain was in September 1982.  Notwithstanding, the September 2014 VA examiner found that the Veteran has congential flat foot (thus, the condition predated entry into service) and that, although there was brief aggravation, it was not permanently aggravated as a result of service because the Veteran's feet were clinically normal on service separation and there is no evidence of him seeking treatment for foot complaints shortly after service.  As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  

In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the United States Court of Appeals for Veterans Claims (Court) found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply.  The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel  Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

In this case, the Veteran had congenital pes planus when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253  (1990)).

The Board finds that the weight of the lay and medical evidence does not demonstrate that there was superimposed disease or injury in service which would support a grant of service connection.  The Board has considered the Veteran's statements as to in-service complaints of foot pain.  While he has testified that he was given "insoles," his feet were clinically normal on service separation.  Further, the evidence does not show (and the Veteran does not claim) that he continued to experience ongoing/chronic foot impairment after service discharge.  The September 2014 VA examination report shows that the examiner reviewed the claims file, took a history from the Veteran and determined that there was no superimposed condition on the congenital pes planus (the examiner found there was no evidence of "neuromuscular disorder" which is "needed to show causation from service," the flare up during service was "brief" and "there is no evidence of chronic aggravation").  The Veteran is not competent to provide a medical opinion, as noted above.  Therefore, the Board finds the September 2014 VA examination report and opinion is probative and competent and outweighs the Veteran's contention regarding the claimed pes planus. 

Further, as degenerative joint disease of the feet is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, as noted by the September 2014 VA examiner, there is no evidence that any degenerative joint disease of the feet was diagnosed until 2002, or approximately 18 years after separation from service.  

As such, the Board finds that service connection for flat feet is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.


ORDER

Service connection for flat feet is denied.



_______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


